Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims required for restriction in the action dated 9/24/20 and not cancelled will be rejoined as claims 1 is directed to an allowable apparatus. Pursuant to the procedures set forth in MPEP § 821.04(b), all claims possibly restricted due to being directed to an unelected species, and withdrawn from consideration as a result of a response to the restriction requirement dated 11/23/20, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed species previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 9/24/20 is hereby withdrawn
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The below amendment of claims 1 was approved in the interview with S. Gregory Herrman (Reg. 66,271) on 2/22/21 to overcome 112(b) concerns of the examiner.          

Claims (amended): 

1. (Currently amended) A method for thermal exchange, wherein:
-    a) at a first moment in time, in a thermal energy storing device, at least part of a thermal energy previously accumulated in a form of calories is discharged to an oil, to heat said oil by thermal exchange,
-    b) subsequently, at a second later moment in time, when said oil has, during step a), been heated to a temperature higher than a temperature of  a water, said water receiving thermal energy by thermal exchange, through a first wall of the thermal energy storing device, said oil which then circulates on an other side of a first wall that prevents said oil and said water from mixing,




Reason for Allowance
Claims 1-4, 6-8, 13-15 are being allowed.
The following is an examiner’s statement of reasons for allowance:  Prior art does not anticipate nor render obvious the combination set forth in the independent claims of a method of thermal exchange as claimed, specifically with the heat transfer between PCM/oil/water as claimed in a vehicle.  Examiner agrees with applicants argument that the amended claims are not taught or obvious in the prior art.   Though examiner notes that applicant’s arguments of frigories vs calories are not convincing as 
The closest prior art of record is over Valeo Systemes Thermiques (FR3025873).
Valeo teaches a heat exchange method, wherein a) at a first instant (Tl), in a thermal energy storage system (21), thermal energy that is at least partly previously accumulated in the form of calories, is discharged towards a first fluid (air circulating between the tubes) in order to cool the first fluid through this heat exchange; b) then, at a second subsequent instant (T2), when said first fluid has, during step a), thus been cooled to a temperature below the temperature of a second cooling fluid circulating in the tubes (22), the second fluid receives heat energy by thermally exchanging with said first fluid that then circulates on the other side of a first wall (10), which prevents the first and the second fluids from mixing together, the thermal energy storage system comprising at least one material for changing states, which, at said first instant (Tl), contains the heat energy in the form of calories that is at least partly previously accumulated and is discharged towards the first fluid, said previously accumulated heat energy having been accumulated during a previous operation of an engine, during a previous heat exchange with the first fluid that then had been, wherever and whenever said previous heat exchange occurred, at a temperature below the temperature for changing states of the ( or of at least one of said) PCM material(s). 
This prior art individually or in combination with other prior art does not teach or make obvious the combination set forth in the independent claims of a method of thermal exchange as claimed, specifically with the heat transfer between PCM/oil/water as claimed in a vehicle as in independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gopal (U.S. PGPub 2018/0100709) and Gopal (U.S. PGPub 2019/0154358) teach similar oil/water/pcm systems but do not predate the priority date of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763